ORDER
PER CURIAM.
Terry Travis appeals the judgment entered against him on a jury verdict finding him guilty of first degree assault, armed criminal action, and leaving the scene of an accident. He claims on appeal that the court committed plain error for not sua sponte declaring a mistrial because of the prosecutor’s closing argument. Defendant did not object at trial, and this issue was not presented in defendant’s Motion for a New Trial.
Upon review of the record, we find that no plain error occurred. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. We affirm the judgment pursuant to Rule 80.25(b).